Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical bracing elements” recited in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because:
The reference characters are difficult to read.  For example, several reference characters in Fig. 15 are illegible.  All of the drawings should be reviewed and amended, where appropriate, to ensure that the reference characters are easy to read.
Fig. 8 is not shown.
In Fig. 12a, reference character “24” has been used to designate the pedestal portion.  However, the specification describes pedestal portion “25” and inner end “24”.
In Fig. 26, reference character “36” appears to refer to “segments” rather than “reinforcement elements” as described in the specification.

Specification
The disclosure is objected to because of the following informalities:
Regarding line 25 of page 4, the specification should not rely upon the claims to describe the invention.
In lines 9, 11, 13, and 15 of page 8, the term “figures” should be capitalized because they refer to specific figures (i.e. figures 1 to 6b should be changed to Figures 1 to 6b).  The specification is replete with similar issues and should be amended accordingly.
Examiner recommends including section headings where appropriate.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Appropriate correction is required.
Claim Objections
Claims 44 is objected to because of the following informalities:  
The phrase “at least one of a ring element” as recited in line 2 should be changed to “at least one of the at least one ring element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 - 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the phrase “preloaded combination of pedestal elements and vertical bracing elements is sufficient”, as recited in lines 16 - 17, renders the claim indefinite because the term “sufficient” is a subjective term that does not define a specific number of pedestal elements and the vertical bracing elements.  
Regarding claim 34, the phrase “at least one of above or within the first portion” as recited in line 2 is confusing because it is unclear as to which structural element(s) the phrase “at least one of” refers.

Regarding claim 50, the phrase “at least one of above or within the first portion” as recited in line 2 is confusing because it is unclear as to which structural element(s) the phrase “at least one of” refers.
Regarding claim 50, the phrase “at least one of below or within the third portion” as recited in line 3 is confusing because it is unclear as to which structural element(s) the phrase “at least one of” refers.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 33, line 11:  “the sections”
Claim 33, line 14:  “the at least one first pedestal element”
Claim 33, line 17:  “the loads”
Claim 34, line 4:  “the first and second abutments”.  The aforementioned limitation has been interpreted as “the at least one first abutment and the at least one second abutment”, as best understood by Examiner.
Claim 35, lines 1 - 2:  “the ring element”
Claim 36, line 2:  “the overlap region”
Claim 39, lines 1 – 2:  “the connecting region”
Claim 39, line 3:  “the tapered portions”
Claim 40, lines 1 – 2:  “the tapering region”
Claim 43, lines 2 – 3:  “the clear internal diameter”
Claim 44, line 3:  “the height” of the pedestal element

Claim 45, line 1:  “the thickness” of the enclosing sections
Claim 45, lines 1 – 2:  “the enclosing ring element”
Claim 45, line 2:  “the thickness” of the enclosing sections
Claim 45, line 3:  “the thickness” of the stiffening element
Claim 45, line 4:  “the same wall thickness”
Claim 48, line 1:  “the segments”
Claim 48, line 2:  “the overlap region”
Claim 49, line 1:  “the segments”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33 - 35, 41, 42, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickelsen et al. (EP 1058787).
Regarding claim 33, Nickelsen discloses a foundation for a wind turbine comprising: a first (plinth 34) and a second (base piece 24) portion consisting at least in part of prefabricated reinforced concrete elements; wherein the first portion is arranged above the second portion; the first portion is a 
Regarding claim 34, Nickelsen further discloses at least one first abutment, at least one of above or within the first portion (34), and at least one second abutment, at least one of below or within the second portion (24, 29), wherein the vertical bracing elements (41) are tensioned against the first and second abutments (Figs. 11 and 14; paragraphs 0057 and 0062).
Regarding claim 35, Nickelsen further discloses the ring element of the first pedestal element (34) is composed of at least two segments (plinth pipe pieces 35) (Figs. 11 and 14).  The claim does not preclude the interpretation of at least two segments being vertically stacked.
Regarding claim 41, Nickelsen further discloses a stiffening element (sloping beam 28) is provided in at least one of the first or second portion (24) (Figs. 11 and 12a - 12c; paragraphs 0055 and 0058).
Regarding claim 42, Nickelsen further discloses the stiffening element (28) comprises no apertures or is arranged free of fastening means in the first (34) or second portion (24) (Figs. 11 and 12a - 12c).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz (US 9,175,493) in view of Nickelsen et al. 

Regarding claim 35, Zavitz further discloses a ring element of the first pedestal element (14) is composed of at least two segments (col. 8, lines 57 - 61).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz in view of Nickelsen et al. as applied to claim 35 above, and further in view of Kirkley et al. (US 2015/0052836).
Regarding claim 36, Zavitz in view of Nickelsen discloses all of the claim limitations except the segments overlap in a connecting region, and wherein the apertures overlap in the overlap region.  Kirkley teaches the segments (elements 27B, 27C) overlap in a connecting region (stepped surface 28), and wherein the apertures (apertures through which rebar Sr extends) overlap in the overlap region (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overlapping segments and apertures as taught by Kirkley to provide a secure connection between laterally adjacent and vertically adjacent segments, which increases the structural strength of the foundation.
Regarding claim 37, Zavitz in view of Nickelsen fails to disclose the segments in a connecting region border one another with vertical abutment surfaces.  Kirkley teaches the segments (27B, 27C) in a connecting region (28) border one another with vertical abutment surfaces (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed .

Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Zavitz in view of Nickelsen et al. as applied to claim 35 above, and further in view of Stecher et al. (WO 2017/141095).  Zavitz in view of Nickelsen discloses all of the claim limitations except horizontal reinforcement elements extend from the segments.  Stecher teaches horizontal reinforcement elements (fitting elements 16) (Fig. 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the horizontal reinforcement elements as taught by Stecher to prevent relative lateral movement between laterally-adjacent segments.

Claims 41 and 43 - 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al. in view of Stecher et al.
Regarding claims 41 and 43, Nickelsen discloses all of the claim limitations except a stiffening element comprising a sleeve whose clear internal diameter corresponds to the clear internal diameter of at least one of the first or second portion.  Stecher teaches a stiffening element comprising a sleeve (jacket 9) whose clear internal diameter corresponds to the clear internal diameter of at least one of the first or second portion (circumferential section 4) (Fig. 3; page 15, lines 21 - 22).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Nickelsen with the stiffening element comprising a sleeve as taught by Stecher to maintain the cylindrical shape of the first or second portion.
Regarding claim 44, Nickelsen fails to disclose the stiffening element is enclosed by at least one of a ring element of the first pedestal element or by the sections of the second pedestal element, 
Regarding claim 45, Nickelsen fails to disclose the thickness of the enclosing ring element of the first pedestal element or the thickness of the enclosing sections of the second pedestal element plus the thickness of the stiffening element have the same wall thickness as the first or second pedestal elements.  Stecher teaches the thickness of the enclosing sections (4) of the second pedestal element plus the thickness of the stiffening element (9) have the same wall thickness as the second pedestal elements (the second pedestal element comprises a combination of the circumferential sections 4 and the jacket 9) (Fig. 3).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Nickelsen with the stiffening element as taught by Stecher to maintain the cylindrical shape of the first or second portion.

Claims 41 and 43 - 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz in view of Nickelsen et al. as applied to claim 33 above, and further in view of Stecher et al.
Regarding claims 41 and 43, Zavitz and Nickelsen discloses all of the claim limitations except a stiffening element comprising a sleeve whose clear internal diameter corresponds to the clear internal diameter of at least one of the first or second portion.  Stecher teaches a stiffening element comprising 
Regarding claim 44, Zavitz in view of Nickelsen fails to disclose the stiffening element is enclosed by at least one of a ring element of the first pedestal element or by the sections of the second pedestal element, wherein the height of the pedestal element enclosing the stiffening element is equal to or greater than the height of the stiffening element.  Stecher teaches the stiffening element (9) is enclosed by at least one of a ring element (ring formed by circumferential sections 4) of the first pedestal element or by the sections of the second pedestal element, wherein the height of the pedestal element enclosing the stiffening element is equal to the height of the stiffening element (Fig. 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the stiffening element comprising a sleeve as taught by Stecher to maintain the cylindrical shape of the first or second portion.
Regarding claim 45, Zavitz in view of Nickelsen fails to disclose the thickness of the enclosing ring element of the first pedestal element or the thickness of the enclosing sections of the second pedestal element plus the thickness of the stiffening element have the same wall thickness as the first or second pedestal elements.  Stecher teaches the thickness of the enclosing sections (4) of the second pedestal element plus the thickness of the stiffening element (9) have the same wall thickness as the second pedestal elements (the second pedestal element comprises a combination of the circumferential sections 4 and the jacket 9) (Fig. 3).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed .

Claims 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al. in view of Zavitz et al. (US 2016/0201350).
Regarding claim 46, Nickelsen discloses all of the claim limitations except a third portion, disposed below the second portion, wherein the third portion is a third pedestal element having a closed, sleeve-shaped form, comprising at least one ring element of circular or polygonal form.  Zavitz ‘350 teaches a third portion, disposed below the second portion, wherein the third portion is a third pedestal element (132) having a closed, sleeve-shaped form, comprising at least one ring element of circular or polygonal form (Fig. 13; paragraph 0068).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Nickelsen with the third portion as taught by Zavitz to increase the structural stability of the foundation.
Regarding claim 50, Nickelsen discloses all of the claim limitations except at least one second abutment, at least one of below or within the third portion, wherein the vertical bracing elements are tensioned against the abutment.  Zavitz ‘350 teaches at least one second abutment (between 122 and 132), at least one of below or within the third portion, wherein the vertical bracing elements (unlabeled reinforcements in 122 and 132 as shown in Fig. 13) are tensioned against the abutment (Fig. 13).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the second abutment and vertical bracing elements as taught by Zavitz ‘350 to increase the structural stability of the foundation.

s 46, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz in view of Nickelsen et al. as applied to claim 33 above, and further in view of Zavitz et al. (‘350).
Regarding claim 46, Zavitz in view of Nickelsen discloses all of the claim limitations except a third portion, disposed below the second portion, wherein the third portion is a third pedestal element having a closed, sleeve-shaped form, comprising at least one ring element of circular or polygonal form.  Zavitz ‘350 teaches a third portion, disposed below the second portion, wherein the third portion is a third pedestal element (132) having a closed, sleeve-shaped form, comprising at least one ring element of circular or polygonal form (Fig. 13; paragraph 0068).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the third portion as taught by Zavitz ‘350 to increase the structural stability of the foundation.
Regarding claim 47, Zavitz in view of Nickelsen and Zavitz ‘350 discloses all of the claim limitations except the at least one ring element of the third pedestal element comprises at least two segments.  Zavitz teaches a ring element of the first pedestal element (14) is composed of at least two segments (col. 8, lines 57 - 61).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one ring element of the third pedestal having at least two segments to increase the ease with which the structural elements of which the foundation is composed is transported to an installation site by decreasing the size of the structural elements of which the third pedestal element is composed.
Regarding claim 50, Zavitz in view of Nickelsen discloses all of the claim limitations except at least one second abutment, at least one of below or within the third portion, wherein the vertical bracing elements are tensioned against the abutment.  Zavitz ‘350 teaches at least one second abutment (between 122 and 132), at least one of below or within the third portion, wherein the vertical bracing elements (unlabeled reinforcements in 122 and 132 as shown in Fig. 13) are tensioned against .

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al. in view of Zavitz et al. (‘350) as applied to claim 46 above, and further in view of Kirkley et al.
Regarding claim 48, Nickelsen and Zavitz ‘350 discloses all of the claim limitations except the segments overlap in a connecting region, and wherein the apertures overlap in the overlap region.  Kirkley teaches the segments (elements 27B, 27C) overlap in a connecting region (stepped surface 28), and wherein the apertures (apertures through which rebar Sr extends) overlap in the overlap region (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overlapping segments and apertures as taught by Kirkley to provide a secure connection between laterally adjacent and vertically adjacent segments, which increases the structural strength of the foundation.
Regarding claim 49, Nickelsen in view of Zavitz ‘350 fails to disclose the segments in a connecting region border one another with vertical abutment surfaces.  Kirkley teaches the segments (27B, 27C) in a connecting region (28) border one another with vertical abutment surfaces (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overlapping segments as taught by Kirkley to provide a secure connection between adjacent segments, which increases the structural strength of the foundation.

s 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz in view of Nickelsen et al. and Zavitz et al. (‘350) as applied to claim 46 above, and further in view of Kirkley et al.
Regarding claim 48, Zavitz in view of Nickelsen and Zavitz ‘350 discloses all of the claim limitations except the segments overlap in a connecting region, and wherein the apertures overlap in the overlap region.  Kirkley teaches the segments (elements 27B, 27C) overlap in a connecting region (stepped surface 28), and wherein the apertures (apertures through which rebar Sr extends) overlap in the overlap region (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overlapping segments and apertures as taught by Kirkley to provide a secure connection between laterally adjacent and vertically adjacent segments, which increases the structural strength of the foundation.
Regarding claim 49, Zavitz in view of Nickelsen and Zavitz ‘350 fails to disclose the segments in a connecting region border one another with vertical abutment surfaces.  Kirkley teaches the segments (27B, 27C) in a connecting region (28) border one another with vertical abutment surfaces (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overlapping segments as taught by Kirkley to provide a secure connection between adjacent segments, which increases the structural strength of the foundation.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zavitz in view of Nickelsen et al. and Zavitz et al. (‘350) as applied to claim 46 above, and further in view of Kirkley et al.
Regarding claim 48, Zavitz in view of Nickelsen and Zavitz ‘350 discloses all of the claim limitations except the segments overlap in a connecting region, and wherein the apertures overlap in the overlap region.  Kirkley teaches the segments (elements 27B, 27C) overlap in a connecting region 
Regarding claim 49, Zavitz in view of Nickelsen and Zavitz ‘350 fails to disclose the segments in a connecting region border one another with vertical abutment surfaces.  Kirkley teaches the segments (27B, 27C) in a connecting region (28) border one another with vertical abutment surfaces (Figs. 15, 20, 27, 32A, and 32B; paragraphs 0112, 0117, and 0119).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overlapping segments as taught by Kirkley to provide a secure connection between adjacent segments, which increases the structural strength of the foundation.
Allowable Subject Matter
Claims 39 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/10/2021